Dismiss and Opinion Filed July 25, 2022




                                   S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00315-CV

 IN RE JAMES CHOICE, RENEKA TOWERS, ALYSIA CROW, NENA
ELDRIDGE, CAROL OSTEEN, AND RODERICK NICHOLS, RELATORS

          Original Proceeding from the 298th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-15-13993

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      Relators filed a petition for writ of mandamus seeking to compel the

respondent trial court judge to rule on their pending motion for class certification.

On July 18, 2022, this Court received the trial court’s signed Order Certifying Class

Action, Findings of Fact and Conclusions of Law with Trial Plan (the “Order”). This

original proceeding has been rendered moot by the trial court’s entry of the Order.

Accordingly, we dismiss the petition.


                                           /Erin A. Nowell//
220315f.p05                                ERIN A. NOWELL
                                           JUSTICE